IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DERK L. ALLABEN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-529

JAMES T. KEENAN AND THE
LAW OFFICE OF JAMES T.
KEENAN, P.A.,

      Appellees.


_____________________________/

Opinion filed February 5, 2016.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Derk L. Allaben, pro se, Appellant.

Rutledge R. Liles and John A. Carlisle of Liles Gavin, P.A., Jacksonville, for
Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., SWANSON and OSTERHAUS, JJ., CONCUR.